 OMNI INTERNATIONAL HOTEL475Omni-Dunfey Hotels,Inc. d/b/a Omni InternationalHotel of DetroitandLocal557, InternationalUnion of OperatingEngineers,AFL-CIO, Peti-tioner.Case 7-RC-1782531March 1987DECISION ON REVIEW AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 20 December 1985 the Regional Director forRegion 7 issued the attached Decision and Direc-tion of Election in this proceeding, in which hefound appropriate for collective bargaining the Pe-titioner's requested unit of engineering departmentemployees. In accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's decision, contending that the' only ap-propriate unit was an overall unit of all hotel em-ployees. By mailgram dated 15 January 1986 theBoard granted the Employer's request for review.The Employer's request for a stay of the electionwas denied; accordingly, the election was conduct-ed as scheduled on 16 January 1986 and the ballotswere impounded pending the Board's decision onreview.The Board has considered the entire record inthis case and concludes, for the reasons stated bythe Regional Director in his decision, that the peti-tioned-for unit of engineering department employ-ees is an appropriate unit for bargaining. In so con-cluding,we specifically find that the record con-tains no -compelling facts which would mandate afinding that the smallest appropriate unit must in-clude all employees of the hotel.It is beyond peradventure that the Act allows aunion to petition foran, appropriate unit, and doesnot require it to seek themostappropriate unit,even when a different unit than that petitioned-formight be more appropriate than the one it seeks. Inthe hotel and motel industry, the Board at one timeapplied a rigid rule that only an overall unit con-sistingof all hotel/motel employees would befound appropriate for bargaining. SeeArlingtonHotel Co.,126 NLRB 400 (1960). Six years afterdecidingArlington,the Board reversed that deci-sion,finding that the inflexible rule of that case wasbased on' the false premise that all employees in thevarious facilities of hotels and motels shared such ahigh degree of integration of function and mutual-ity of interests that only an overall unit could beappropriate,and announced that henceforth itwould consider each case on its facts.77 OperatingCo., 160 NLRB 927 (1966), enfd. 387 F.2d 646 (4th283 NLRB No. 73Cir. 1967). Since that decision, the Board has madeunit determinations in the hotel/motel industry on'a case-by-case basis, utilizing the same traditionalcommunity-of-interest criteria used in other indus-tries.Westin Hotel,277 NLRB 1506 (1986);AtlantaHilton & Towers, 273NLRB 87, 90 (1984);SheratonMotor Inn,210 NLRB 790 (1974);Regency HyattHouse,171 NLRB 1347 (1968).In the instantcase,the dissent represents essen-tially a desire to return to the rigid ruleof Arling-tonwhich, as indicated above, is not required bythe statute.Here, the engineering department em-ployees are separately supervised by the chief engi-neer,who interviews all engineering departmentapplicants and makes the final hiring decisions forhis, department; i they employ skills unique to theirclassification, as indicated by the fact that the Em-ployer requires them to have a minimum of 1 yearof prior experience in their classification (thepainter/carpenter is required to have 3 years); andthey earn the highest hourly wage among thehotel's nonsupervisory employees (at least $1 perhour more than the next highest rate).2 In addition,there have been no instances of transfer Of employ-ees' into or out of the engineering department,whether on a permanent or temporary basis. Al-though the dissent correctly notes that on severaloccasionsengineeringdepartment employees haveassistedemployees from other departments withvarious tasks such as construction of shelving andconstruction of a kitchen bulletin board, the recordreveals that these incidents are sporadic and do notreflect an actual overlap of job functions, butaremore in the nature of showing a spirit of coopera-tion or civility (such as a cook having handed anengineeringdepartment employee a shelf to be in-stalled in the kitchen).31Our dissenting colleagues concede the existence of separate immedi-ate supervision, but point to the existence of commonproceduresfor inter-viewing and hiring new employeesTo theextent that our colleaguesmay suggest that hiring procedures are of equal weight with the identityof day-to-day supervision,we believe they have lost sight of the questionbefore us-determining employees' community of interest as to the. termsand conditions of their employment.Surely the fact that the engineeringdepartment employees work under the direction of, and would likely ad-dress their immediate grievances to, someone different from those underwhom other employees immediately work has greater bearing on collec-tive-bargaming intereststhan theproceduresby whichthe employeeswere interviewed for entry into the work force in the first place.2Our dissenting colleagues'seek to minimize the significance of thewage disparity by pointing to the fact that some of the employees outsidethe engineering department have their wages supplemented by tips fromguests. If anything,however, this differentiating factor provides addition-al support for our conclusion that the engineering department employeeshave a separate community of interest.In making,this observation, we donot,, contrary to our colleagues'implication, intend to make this factordeterminative.3'Chairman Dotson suggests that our resolution of this issue shouldtam, among other things, on the potential"vulnerability" of the majorityof the hotel's employees to a work stoppage by the petitioned-for unit.We' are aware of no authority outside of the health care industry to sup-port this novel view. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe remaining facts cited in the dissent, such asthat all employees receive the same fringe benefits,punch the- same timeclock, and share commonoverall supervision, in our opinion fail to establishthat the_ requested unit is notanappropriate -unitforbargaining though' such facts undoubtedlywould show, that an overall unit, if sought, alsowouldbe anappropriate unit. Further, in view ofthe above evidence supporting the petitioned-forunit,we reject the Chairman's contention in thedissent that the extent of organization is the "onlylogical explanation" for the result reached herein.WestinHotel,cited in the dissent, is distinguish-able.That case, which was before the Board onremand from the United States Court of Appealsfor the Sixth - Circuit,4 involved circumstanceswhich substantially differed from those of the in-stant case. Although both cases involve petitioned-for units of hotel maintenance and engineering em-ployees otherwise similar to the engineering de-partment unit found appropriate in,Sheraton-Ana-heim Hotel,252 NLRB 959 (1.980), the Board inWestinconcluded that the unit sought was not ap-propriate because, unlikeSheraton Anaheim,theprevailing areawide pattern of bargaining, favoredoverall hotel units and a competing labor organiza-tionwas seeking to representan overall unit ofhotel employees, including the petitioned-for main-tenance workers. Neither of these factors is presentin the instant case; indeed, the Regional Directorspecifically found, and the Employer does not dis-,pute,- that there are separate engineering depart-ment bargaining units at"virtually all"major De-troitmetropolitan area hotels.Based on all the foregoing, we conclude, inagreement with the Regional Director, that the pe-titioned-for unit of engineering department employ-ees isanappropriate unit for bargaining. Accord-ingly, the Regional Director's Decision and Direc-tion of Election is affirmed, and the case is remand-ed' to the Regional Director for further appropriateaction, including the opening and counting of theimpounded ballots.ORDERThis proceeding is remanded to the Regional Di-rector for further appropriate action.CHAIRMAN DOTSON AND MEMBER JOHANSEN, dis-senting.Contrary to our colleagues, we would find thatthe petitioned-for unit of maintenance employeesdoes not constitute a separate appropriate bargain-ing unit, and we would dismiss the petition. TheEmployer operates a luxury hotel in Detroit,s The court's opinion isreported at 738 F.2d 765 (6th Cyr 1984).Michigan., The Union requested, and -the RegionalDirector found -appropriate, a unit- limited to themaintenance employees at the hotel. The Employerrequested review of this finding, contending thatthe only appropriate unit would include all thehotel employees. We agree with the Employer.All the hotel employees are paid on an hourlybasis, enjoy the same fringe benefits, use the sameemployee entrance, punch the same timeclock, arerequired to wear uniforms, share common cafeteriafacilities,and are subject to the same work rulesand personnel policies. Although the maintenanceemployees have separate immediate supervision,they are jointly supervised at a higher level withemployees in six other job classifications by DeniseBarker,, rooms division head and resident manager.Management for the entire hotel is centralized inGeneral Manager Andrew Swinney, who has thefinal authority over all personnel matters.In addition, there is frequent day-to-day contactbetween maintenance employees and employees inother departments. Maintenance employees spend , asignificant amount of their time in areas of thehotelwhere' other employees work. They usuallyreceive theirwork orders from employees inhousekeeping or at the front desk, and have assist-ed nonmaintenance employees in performing theirjob duties on several occasions. This is particularlytrue during occasions such as the hotel's opening,when the distinctions between job classifications-allbut disappear. Significantly, there are at least sixmore of these functions planned throughout thenext year.Further, it is clear that these employees do notconstitute a craft unit. No engineering or craft- li-cense is required, of them by the Employer, and nomaintenance employee , currently holds one. Al-though the Employer does require at least 1- year'spriormaintenance experience for general mainte-nance employees and 3 -years' prior experience forthe carpenter/painter position, there are at , leastfive other job classifications at the hotel which alsorequire prior experience. -In reaching the conclusion that the, petitioned-forunit is appropriate, the majority notes that themaintenance employees are separately supervisedby the chief engineer, ' who interviews and hiresnew employees. The majority neglects to mention,however, that the interviewing and hiring ' proce-dures are the same for each department at thehotel.As mentioned; above, although the mainte-nance employees have separate, immediate supervi-sion, they share higher supervision with six otherdepartments, and authority for personnel mattersaffecting all employees rests with the general- man-ager. OMNI INTERNATIONAL HOTEL477The majority also relies on the fact that mainte-nance employees possess unique job skills, as evi-denced by'the requirement that they have priorjob-related experience when hired and that theyare paid the highest hourly wage.We note, howev-er, that several other job classifications requireprior experience,including those of the seam-stress/tailor,fitnesscenterattendant,servers,cooks,and cash manager.In addition,althoughmaintenance employees receive the highesthourlywage,they are not necessarily the highest paid jobclassification because they do not receive tips fromguests, as do employees in some other classifica-tions.Withrespect to the majority's reliance on thelack of transfers or overlap of job functions be-tween departments,we note that the record is re-plete with evidence of the constant contact amongthe employees and the assistance rendered by oneclassification to another whenever necessary.Wefurther note that all employees,including those inthemaintenance department,are specifically in-structed to perform whatever tasks are necessary toaccommodate the guests,even if those tasks areoutside their job descriptions.The majority avers that we have lost sight of ourtask of determining the extent of the employees'community of interest by equating,hiring proce-dures with the identity of day-to-day supervision.Nowhere in our dissent have we made such a state-ment.Clearly,separate immediate supervision isanelement that tends to support distinct bargainingunits,just as a common hiring procedure,commonoverall supervision,and common labor relationspolicies support a finding of a single'appropriateunit.None of these factors existin a vacuum, how-ever, and each must be evaluated in the context ofall the relevant facts.Rather that attempting toequate one factor with any other factor,or identi-fying one fact as the decisive element in the case,we have weighed'allthe evidence which estab-lishes a significant community of interest amongthe employees againstallthe evidencewhich sup-ports a finding of separate units:On balance, wehave determined that a single unit is appropriate.Our colleagues'also dispute the significance ofour reliance on the fact that the maintenance em-ployees are not necessarily the highest paid em-ployees in the hotel because certain of the otheremployees receive tipsfrom thehotel guests. Themajority asserts that this is actually evidence of adisparity of interest.What our colleagues fail to re-alize is that the maintenance employees' receipt ofthe highest hourly wage is not particularly signifi-cantwhen other'employees in the hotel are alsopaid in a manner which differs from their fellowemployees.Not all nonmaintenance employees re-ceive tips,just as not all are paid the same hourlywage.Surely theMajoritydoes-not mean to sug-gest that we should establish separate units for allemployees receivingtips andfor each classificationof employee that receives a different hourly wageany more than they are suggesting that every em-ployee classificationwith separate supervision begranted a separate unit.These factors are merelyelements to be evaluated when assessing all the evi-dence establishing a community of interest or lackthereof.No one factor should be elevated to theposition of a determinative element.It is our under-standing that this is still the test by which the ques-tion of whether a community of interest exists is re-solved.Thus,in light of the entire record,we cannotagree that the facts relied on by the majority sup-port a-finding that the petitioned-for unit is appro-priate.WestinHotel,277 NLRB1506(1986).1Ac-_cordingly,we would dismiss the petition.1Chairman Dotson notes that although it is true,as the majority states,that the Act allows a union to petition for an appropriate unit and doesnot require it to seek the unit which would be most appropriate,the Act,in Sec. 9(cX5), also requires that the extent of union organization shallnot be controlling in determining unit appropriateness. Yet given thesparsity of evidence supporting a separate unit herein,that very factorappears to the Chairman to be the only logical explanation for the con-clusion reached by the majority.The Chairman also finds it significantthat, given the nature of the maintenance employees'jobs and the extentof their involvement in all aspectsof thehotel,finding that a separateunit is appropriate here could result in making the majority of the Em-ployer's employees vulnerable to a shutdown of the entire hotel if thissmall group of employees engaged in a work stoppage or slowdown.Where, as here, the work of all the employees is so closely related andinterdependent,it is inappropriate to give such a small, critically placedunit of 6 employees the power to potentially take work away from the'other approximately 174 employees working at the hotel.In the Chair-man's view,this factor, along with the strong community of interest themaintenance employees share with the other hotel employees, and the ex-plicit statutory mandate against allowing the extent of organization to becontrolling,requires the conclusion that a separate unit for the Employ-er'smaintenance employees is' inappropriate.DECISION AND DIRECTIONOF ELECTIONUpon a petition duly, filed under Section 9(c) of theNational Labor Relations Act, asamended,a hearingwas held before a hearingofficer of the National LaborRelations Board,hereinafter referred to as the Board.'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated its authority in this proceedingto the undersigned.Upon the entirerecord inthis proceeding, I find:21.Thehearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'The names of the parties appear as amended at the hearing.2The parties have filed briefs,which have been carefully considered. 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The, Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act toassert jurisdiction herein.33.The labor organization involved claims to representcertain employees of the Employer.4.A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.The Petitioner seeks an election among all mainte-nance employees employed by the Employer at its De-troit,Michigan hotel, but would exclude all other em-ployees, guards, and, supervisors as defined in the Act.The Employer contends that the only appropriate unit ishotel-wide. There is no history of collectivebargainingand no evidence that any other labor organization is cur-rently attempting to represent the Employer's employeesin a broader unit.The Employer had its "soft" opening on August 28,1985.At that time, it opened its dining room, bar, andballroom facilities and 50 of its 240 guest rooms. On Oc-tober 20, 1985, the Employer had its grand opening, bywhich time all except three to five of its guest rooms andsuites had become available. On November 1, 1985, theEmployer opened its fitness center.The hotel's structure consists of 20 stories. On the firstfloor are the lobby, front dest, lobby bar, restaurant,kitchen, and a ballroom area that can be sub-divided intotwo to four rooms, and various offices. On the nextlevel, designated as 2.5, are the housekeeping and laun-dry departments, employee cafeteria and locker roomand extensive retail space. The next level, designated asfour, houses the executive offices, reservationists, and thecatering, food, and beverage, sales and engineering de-partments.Floors five through seven are a parkinggarage, and the guest rooms are to be found on floorseight through, twenty. The Employer employs approxi-mately 180 employees in various classifications. All buttwo work at least 20 hours per week and are therebyclassified as full-time by the Employer.The engineering department consists of Donald Ru-zyski, the chief engineer, and six employees. Five areclassified as-general maintenance and the sixth is classi-fied as painter/carpenter. There is a third departmentalclassification, heat, light, power maintenance, but this po-sition has not as yet been filled. The parties stipulated,and 'I find, that Ruzyski is a' supervisor within the mean-ing of the Act. Thus, he interviews all engineering de-partment applicants and, as with all department heads,makes the final decisions on hiring in his department.The engineering employees report to Ruzyski and he as-signs the department's work to them. Under the Employ-er's yearly wage review policy, Ruzyski will also makerecommendations on their merit increases.8 The Employeris a New Hampshire corporation engaged in the oper-ation of a hotel at 333 E. Jefferson Avenue, Detroit, Michigan. The Em-ployer opened for business on August 28, 1985.Based on business projec-tions, during the 12 month period ending November 30, 1986,the Em-ployer will have gross revenues in excess of$500,000 and will purchasegoods and materials valued in excess of $50,000 which will be shipped toits facility directly from outside the State of MichiganThe engineering department is primarily engaged inthe maintenance and repair of the Employer's equipment.Departmental personnel are on duty 24 hours per day,seven days a week. The chief engineer and three employ-ees work day shifts, one employee works afternoons, an-other works midnights and the sixth works a "floating"schedule, two afternoon shifts and three midnight shifts.The only other of the hotel's employee classificationswho are on duty round-the-clock are room service, frontdesk and _ lobby, telephone operators and utility workerswho clean the kitchen. Unlike the schedules of mostother employee classifications, the schedules of, andnumber of hours worked by, engineering employees arenot dependent on the Employer's occupancy rate.Departmental tools and supplies for engineering arekept in that department. Those tools include a tiltingarbor saw, electric drill, band saw, drill press, hammerdrill,Hilti gun, various testing equipment, and diversehand tools, such as pipe wrenches, pliers, channel locks,screw drivers, hammers, hand saws, and hammer punch.The engineering employees carry tools and a beeperwith them during working hours. Each engineering em-ployee has a locker in the department area. All other em-ployees' lockers are in the locker room on the 2.5 level.Most work assignments for the engineering departmentare generated by work orders, called maintenance- re-quest forms, submitted by the various other departments,mostly housekeeping an d the front desk. There is no evi-dence that any other, employees receive their assignmentsthroughwork orders. These assignments include themaintenance of all equipment in the hotel except for theelevators. That equipment includes the emergency gener-ator, fire pump, turbine pump, hot water heaters, refrig-eration equipment, and all kitchen equipment.- At present,because of the recent commencement of operations,' allof this equipment is still under a one year warranty.Thus, major repairs are performed by the manufacturers:The department also maintains the hotel's swimmingpool. It is also responsible for routine preventive mainte-nance functions, such as checking belt tensions, oil levels,operating temperatures, and general wear and tear, aswell as checking for leaks or broken parts. The depart-ment also performs a wide variety of repair and mainte-nancework throughout- the hotel, such as repairingradios, television sets, tape players, microphones, lamps,faucets, tub stoppers, dead bolts, doors, and ice ma-chines, unplugging toilets and garbage disposals, install-ing shower curtain rods, changing light bulbs and nitro-gen tanks in the bar, moving furniture, and performingvarious carpentry tasks.While the record discloses thatcertain other employee occasionally perform minor main-tenance tasks, such as unplugging a garbage disposal, noother employees regularly perform maintenance work. Inaddition, no other employee has substituted for an engi-neering employee. Absences of engineering employeeshave been covered by other engineering' employees.Likewise, while engineering employees have occasionallyassisted other departments, such as setting up a meetingroom for the banquet department in an emergency, nonehas been assigned to any other departments. Further,there have been no employee transfers into or out of the OMNI INTERNATIONAL HOTEL479engineering department.The one engineering employeehired since the grand opening was hired from the out-side.The Employer's position descriptions for the paint-er/carpenter and general maintenance classifications re-quire that those employees have three years and one yearof prior experience in their respective classifications. Thepainter/carpenter had well in excess of the required ex-perience. All but one of the current general maintenanceemployees had at least one year prior experience and theone who did not had some general maintenance back-ground and had attended a vocational school in heating,ventilation and air conditioning. The only other of the 40employee classifications of the hotel that require anyprior experience ar seamtress/tailor,fitness center attend-ant, cash manager, servers, and cooks.All employees are hourly rated and receive the samefringe benefits and privileges. The engineering employ-ees, however, earn the highest hourly rate, at least $1 perhour more than the next highest rate, although certainemployees' wages are augmented by tips. All employeeshave a common employee entrance, time clock and cafe-teria, and are subject to the same rulesandpolicies.Allemployees,except reservationists and secretaries, wear auniformand name tag.The uniforms differ among mostof the departments,however, and the engineering em-ployees' uniforms,while similar to housekeeping, areunique and their shirts have "Engineer" written on them.As to the pattern of area bargaining, the record showsthat the engineering employees at virtually all of themajor Detroit metropolitan area hotels are se aratelyrepresented. Thus, the Petitioner represents engineeringor maintenance employees at seven major Detroit metro-politan area hotels and another labor organization repre-sents those classifications of employees at two othermajor hotels.While this Region did in the past direct anelection at one area hotel in a facility-wide unit, the peti-tioning union sought such a unit and no other union wasseeking`a smaller unit.In the hotel industry, the Boarddeterminesappropri-ate units on the facts of each case in order to determinewherein lies the true community of interest among par-ticular employees.HolidayInn Restaurant,160 NLRB927 (1966), enfd. 387 F.2d 648 (4th Cir. 1967). In doingso, the Board applies the general criteria used for deter-mining unitsin other industries,weighing all factorspresent, such as the distinctiveness or lack of discretenessin the skills and functions of the particular employeegroupings,theirsupervision,whether separate orcommon, the employer's organizational structure, anddifferences or lack of differences "in wages and hours.SheratonMotor Inn,210 NLRB 7901, 792 (1974).Based upon the foregoing and the record as a whole, Iconclude that the engineering department employeesenjoy a sufficiently distinct community of interest, apartfrom any broader interests they may share with otherhotel employees,towarrant separate representation. Ithus find that a unit limited to those employees is appro-priate.Inmaking this finding,I note in particular theunique experience and skills requiredby theengineeringemployees, the distinctiveness in function between theengineering department and other departments,4 the sep-arate immediate supervision of the,engineering depart-ment, the lack of interchange with other employees, thepattern of area bargaining of separate maintenance units,and that no other labor organization seeks a broaderunit.5Sheraton Anaheim Hotel,252 NLRB 959 (1980);CompareNLRBv.WestinHotel,738 1F.2d 765 (6th Cir.1984), denying enforcement ofWestern Hotel, 261NLRB1005 (1982), where there was no predominant area prac-tice of separate engineering department units, and whereanother labor organization sought, an overall unit.AtlantaHilton and Towers,273 NLRB 87 (1984), differs substan-tially from this case because of the much greater func-tional integration and interchange found there. Also, inthat case, unlike herein, a large number of employees inthe housekeeping unit performedtasks similarto those ofemployees in the food service unit, or outside both units,or vice-versa.5. In view of the foregoing, I find the following em-ployees constitute an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time maintenance em-ployees employed by the, Employer at its facility lo-cated at 333 E. Jefferson Avenue, Detroit, Michi-gan, but excluding all other employees, guards' andsupervisors as defined in the Act.Those eligible to vote shall vote as set forth in the at-tached Direction of Election.a Therecord does not support the Employer's contention that there isclose and functional integrationof the dutiesperformed by the engineer-ing department and those duties performed by other employees;the mini-mal overlapping of some minor duties-does not negate the engineeringemployees'distinct community of interest.Sheraton Anaheim Hotel,252NLRB 959, 961 (1980).6Based upon this finding,I need not decide whetherthe hotel-wideunit contendedfor by the Employer isalso appropriate,or whether sucha unit is more appropriate. The sole issue before me is whether the unitpetitionedfor isappropriate.